Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 
Applicant’s amendment and response filed 3/7/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant’s election without traverse of Group VI (claims 30-41) in Applicant’s response filed 2/13/20.

Claims 30 and 32-41 are presently being examined.  

3.  Applicant is reminded that the use of the terms MANABODY and GENEART, which are trade names or marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  Applicant’s amendment filed 3/7/22 has overcome the prior rejection of record of claims 30 and 32-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Applicant has amended instant base claim 30 to recite specific peptide/HLA complexes.

5.  Applicant’s amendment filed 3/7/22 has overcome the prior rejection of record of claims 32-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 30 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al (Science, 2013, 339: 1546-1558, IDS reference) as evidenced by in view of Warren and Holt (Human Immunol. 2010, 71:  245-254, IDS), Abrams et al (Cell. Immunol. 1997, 182: 137-151), Miller et al (PLOS ONE, 2012 7(8): 1-14, of record), WO 03/070752 A2 (IDS reference), and Denkberg et al (J. Immunol. 2002, 169: 4399-4407, of record).    

Vogelstein et al teach that cancer genomes can be exploited for the development of immunotherapies, that typical solid tumors contain mutations that alter the amino acid sequences of the proteins encoded by the affected genes, each of these alterations being foreign to the immune system.  Vogelstein et al teach that antibodies or T cells with reactivity to mutant peptides from these protein antigens can be administered as therapeutics.  Vogelstein et al further teach that in order to produce these therapeutics, one must determine that these proteins are expressed, but also that they can be processed and presented in the context of an HLA complex (i.e., that the protein can be processed by the antigen processing machinery in a cell to a peptide that can bind to an HLA molecule and be presented in complex with HLA class I/2m on the cell surface), as most proteins affected by mutations are intracellular and these mutations will not be visible to the immune system unless the mutant residue is presented in the context of an HLA protein. Vogelstein et al teach that using in silico analyses [for prediction of ] binding affinities [of peptide subsequences from mutant proteins to HLA], it was estimated that a typical breast or colorectal cancer contains 7 to 10 mutant proteins [containing mutant subsequences thereof] that can bind to an individual patient’s HLA type.  Vogelstein et al teach that the mutations occur from somatic mutations of cellular proteins. Vogelstein et al teach that besides the goal of producing antibodies or T cells with reactivity to mutant peptides from intracellular mutant proteins [in complex with HLA] for therapeutic purposes, corresponding peptides from mutant proteins can induce antitumor immunity when administered as vaccines and in clinical trials of brain cancer patients immunized against such a mutant peptide, encouraging treatment results were observed.  Vogelstein et al teach the identity of some of these proteins, including KRAS having a G12D mutation.  Vogelstein et al teach that the mutated peptide can be presented [in complex with an HLA molecule] on the surface of a dendritic cell. (See entire reference, especially “Genome-Based Medicines” section on page 1557 and last full sentence at column 3 on page 1553).  

Vogelstein et al do not teach wherein this KRAS G12D peptide binds to HLA-A2 nor explicitly teaches its amino acid sequence, nor that wherein antibodies or T cells with specificity for this peptide/HLA-A2 complex are selected using a nucleic acid library comprising an scFv or Fab antigen-binding antibody fragment or one comprising a TCR, wherein the binding molecule (a TCR mimic antibody [that is also called a “TCRm” or “TCR-like” antibody in the case of an scFv or Fab]) binds specifically to the complex comprising the mutant peptide, but not one comprising the wild-type peptide, nor to an HLA molecule not in complex with the mutant peptide, or to nominal wild-type peptide.  Vogelstein et al do not teach the steps recited in instant base claim 30 or in instant dependent claims 32-35, nor the library types recited in instant dependent claims 36-40, nor that the complex used for positive selection is displayed on the surface of a cell as is recited in instant dependent claim 41.

Warren and Holt teach that the KRAS G12D peptide (the same peptide taught by Vogelstein et al) has the sequence KLVVVGADGV and has binding affinity for HLA-A*0201 (i.e., HLA-A2).  This said peptide is identical to instantly recited SEQ ID NO: 6.  Warren and Holt also teach the DRAS G12V peptide having the sequence KLVVVGAVGV has binding affinity for HLA-A*0201.  This said peptide is identical to instantly recited SEQ ID NO: 4.  Warren and Holt further teach that “even single amino acid changes such as the hotspot mutations incurred by common tumor genes can be sufficient for cytotoxic T lymphocyte to single out and selectively kill cells presenting the mutant peptide” (see entire reference, especially Table 1 at the “G12D” mutation section on page 239, page 246 at the second full paragraph, 1st full para at col. 2 on page 138).  

Abrams et al teach that the ras p21 proto-ocogenes (Kras, H-ras, and N-ras, have been identified, described and associated with a high frequency and spectrum of human cancers.  Abrams et al teach that in human cancers that harbor ras point mutations, it is the K-ras gene at codon 12 that is found frequently mutated, with replacement of the normal G residues to an D, V or C residue (i.e., KLVVVGADGV, KLVVVGAVGV, or KLVVVGACGV, respectively) wherein the sequence of the wild-type peptide is KLVVVGAGGV (amino acid residues 5-17).  (Note that the KLVVVGACGV peptide is identical to instantly recited SEQ ID NO: 5.)  Abrams et al teach that these peptides are restricted by HLA-A2 and are CD8+ T cell epitopes (i.e., generate and stimulate CTLs that are specific for complexes of HLA-A2/peptide).   Abrams et al teach that they were able to generate CD8+ peptide-specific T cell lines, as well as to demonstrate in vivo generated T cells that lyse tumor cells expressing the endogenous codon 12 mutation in vitro, and implications for adoptive immunotherapy using these T cells (see entire reference, especially abstract, 1st para Introduction, Table 4, para spanning pages 148-149, last para of Discussion).  

Miller et al teach a method for construction of a TCR-like mAb Fab phage (nucleic acid) display library, wherein the Fab comprises specificities that selectively and specifically bind with nM affinity to a complex of an HLA-A2/2m/tumor peptide epitope, but not to a complex having a different peptide, including on cancer cell lines in vitro and in vivo.  Miller et al teach that these TCR-like antibodies are useful for visualizing antigens presented on tumor or diseased cells, for delivering therapeutics in tumor and T cell based diseases, for detecting or visualizing a particular peptide/HLA complex before and after treatment, studying intracellular generation of, trafficking of and stability of the peptide/HLA complex on antigen-presenting cells.  Miller et al teach that their synthetic antibody libraries are advantageous in generating antibodies to HLA-A2/2m/peptide complexes because the library members are not subjected to clonal selection against self-antigens and this feature is coupled with the power of display selection, the binding members can be quickly and efficiently isolated, do not require affinity maturation, have affinity about 1,000 times better affinity than that of TCRs for HLA/peptide complexes, are approximately 100-fold improved over TCR-like monoclonal antibodies produced by classical hybridoma technologies with regard to affinity of binding (see entire reference, especially abstract, last paragraph of introduction section, second paragraph of results, Figures 1 and 2 and legends, paragraph spanning columns 1-2 on page 10, last two paragraphs on page 11 in discussion section, 

WO 03/070752 A2 teaches display libraries (e.g., phage display, yeast display, ribosome display, cell display) comprising Fab or scFv antigen-binding TCR-like monoclonal antibody (mAb) fragments, wherein the TCR-like Fab or scFv bind specifically to an HLA class I complex (e.g., HLA-A2 heavy chain plus 2m light chain) comprising a specific peptide (e.g., a tumor cell peptide) bound in the HLA class I peptide binding groove.  WO 03/070752 A2 further teaches that these display libraries are probed for binding to the specific HLA/peptide complex and the method can include alternated positive and negative selection steps, wherein competing non-target complexes that lack the particular epitope or that have a mutated peptide epitope relative to the target epitope can be used in competition steps, wherein in subsequent steps, the amount of specific HLA/peptide complex is decreased in comparison with the concentration of the competitor in iterative selection steps for higher affinity ligands, and wherein in negative selection steps such non-target complexes may also be used therein. In addition, WO 03/070752 A2 also teaches that non-target molecules can be used as competing molecules when binding a display library to the target (e.g., page 52 at lines 11-14).  

WO 03/070752 A2 teaches that between steps, the antibody fragments may be amplified, and subsequent positive and negative selections may be performed under similar or dissimilar conditions.  WO 03/070752 A2 teaches that the antibody fragments that specifically bind the target HLA/peptide complex must not bind to other HLA/peptide complexes, the peptide alone, or to empty (i.e., containing no bound peptide) same HLA complexes, the latter of which are unstable.  WO 03/070752 A2 teaches that the TCR-like antibodies exhibit binding characteristics as well as the fine specificity of a TCR-like molecule.  WO 03/070752 A2 teaches that in constructing the display library, variations are made in all three CDRs of a given variable domain, particularly of the heavy chain, by inserting diverse oligonucleotides that encode CDRs into the corresponding regions of the nucleic acid sequences encoding the antibody fragments.  (See entire reference, especially page 2 at lines 11-30, paragraph spanning pages 2-3, page 3 at lines 24-30, page 4 at lines 1-7, page 6 at lines 21-26, page 21 at lines 6-26, paragraph spanning pages 21-22, page 22 at lines 14-16, page 47 at lines 16-29, page 48-page 50 at line 13, page 52 at lines 8-14, page 56 at lines 14-21, page 98 at lines 4-7, claims 35, 37-39, 41 and 42).  

Denkberg et al teach that some T cells (TCRs on T cells) and some phage Fab TCR mimic antibodies can recognize a mutant peptide version of a wild-type peptide, but not the native peptide, wherein modification of either an anchor residue (the side chain of which is buried in a pocket in the HLA peptide binding groove) or a modification in a TCR contact residue can alter fine specificity of T cell or TCRm recognition (see entire reference, especially last two paragraphs in section spanning columns 1-2 on page 440 and discussion section).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have followed the directive of Vogelstein et al in producing antibody therapeutic and diagnostic reagents against HLA/mutated peptide complexes, the mutant peptides being the KRAS G12 V/C/D peptides taught by Warren and Holt  and Abrams et al that bind to HLA-A2 (that are identical to instantly recited SEQ ID NO: 4-6, respectively), making a phage display Fab (or other antigen-binding antibody fragment library such as scFv) TCR-like monoclonal antibody library against an HLA-A2/mutated peptide complex as per the teaching of Miller et al wherein the library is the phage display library taught by Miller et al or is a ribosome, cell surface or yeast display library as is taught by WO 03/070752 A2, and screening the library using combinations of negative and positive selection steps as is taught by WO 03/070752 A2, e.g., negatively selecting for the antibodies that bind to the empty (unstable and therefore partially unfolded) HLA/2m complexes, positively selecting for binding to the target HLA/2m/mutant peptide complex, including in the presence of competitor HLA/2m/wild-type peptide complex including iterative selection in the presence of increasing amounts of competitor peptide/HLA complex, negatively selecting out those antibodies that bind to HLA/2m/wild-type peptide complex, and any permutation thereof, including a plurality of repeated steps thereof, and including decreasing the amount of the amount of target complex while increasing the amount of competitor complex. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have amplified the antibodies that bind after the positive and negative selection steps as is taught by WO 03/070752 A2 and/or to have used a cell possessing the particular HLA class I complex and pulsed with synthetic target mutant peptide as the positive selection entity in the library screen as is also taught by WO 03/070752 A2. 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have selected a TCR mimic scFv or Fab that recognizes only the mutant peptide/HLA complex, as Denkberg et al teaches that such fine specificities exist for TCR mimic antibodies and for T cells, because Warren and Holt teach that even single amino acid changes such as the hotspot mutations incurred by common tumor genes can be sufficient for cytotoxic T lymphocyte to single out and selectively kill cells presenting the mutant peptide, because Abrams et al teach that these said KRAS G12 mutant peptides are epitopes that can elicit peptide-specific CD8+ T cells that can kill tumors expressing the mutation, and because one of ordinary skill in the art would have expected that cells having the normal non-mutated protein as well as cells having the mutated protein would be present in the subject. One of ordinary skill in the art would have been motivated to do this in order to produce TCR mimic scFv or Fab that would only recognize the tumors and not the cells expressing the wild-type protein.  

One of ordinary skill in the art would have been motivated to do this in order to produce candidate antigen-binding antibody fragments that can specifically recognize complexes of HLA/target mutant intracellular peptide for the purpose of development of cancer diagnostics, therapeutics, and research as is taught by WO 03/070752 A2 for TCR-like antibodies that specifically and selectively bind to HLA/2m/tumor peptide epitope complexes.  One of ordinary skill in the art would have been motivated to use cell surface target HLA/peptide complexes since the purpose of such diagnostics and therapeutics is to bind to the target complex on tumor cells, but not on cells expressing the wild-type protein. One of ordinary skill in the art would have been motivated to do this in light of the many advantages taught by Miller et al with regard to the use of synthetic nucleic acid antibody libraries in generating TCRm antibodies as well as to the use of TCRm antibodies themselves:  

e.g., that the synthetic antibody libraries are advantageous in generating antibodies to HLA-A2/2m/peptide complexes because the library members are not subjected to clonal selection against self-antigens and this feature is coupled with the power of display selection, the binding members can be quickly and efficiently isolated, do not require affinity maturation, have affinity about 1,000 times better affinity than that of TCRs for HLA/peptide complexes, are approximately 100-fold improved over TCR-like monoclonal antibodies produced by classical hybridoma technologies with regard to affinity of binding.

With regard to the limitation recited in instant dependent claim 32 at part “a”, although WO 03/070752 A2 does not explicitly teach that the empty HLA-A2/2m complexes are unfolded, said reference does explicitly teach that these empty complexes are unstable, and hence one of ordinary skill in the art before the filing date of the claimed invention would have been aware that the HLA-A2heavy chain was partially unfolded. Therefore, the claimed method appears to be the same as the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

With additional regard to the steps recited in instant claims 32 and 33 are not in any particular order, WO 03/070752 A2 reference teaches these steps, and the steps also constitute routine optimization.

Applicant’s arguments in the amendment and response filed 3/7/22 on pages 7-8 have been fully considered but are not persuasive because they are directed to the prior rejection of record.  

9.  No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644